


EXHIBIT 10.1
 
UNITED BANCORP, INC.
UNITED BANK & TRUST
UNITED BANK & TRUST - WASHTENAW
MANAGEMENT COMMITTEE INCENTIVE COMPENSATION PLAN
 
 
This Management Committee Incentive Compensation Plan (“Plan”) has been adopted
by the Boards of Directors of United Bancorp, Inc. (“UBI”), United Bank & Trust
(UB&T) and United Bank & Trust – Washtenaw (“UB&T-W”) to be effective on and
after January 1, 2009, and until amended or terminated by the Boards of
Directors.
 
I.  Purpose of the Plan.
 
The Purpose of the Plan is to provide incentives in the form of additional
compensation to those employees of UBI, UB&T and UB&T-W, who are members of the
Management Committee and other designated key employees.  The Plan is designed
to reward performance which significantly contributes to the attainment of the
business objectives of UBI, UB&T and UB&T-W, specifically including objectives
for the Net Income and Return on Equity of UBI.
 
II.  Definition of Terms.
 
The following defined terms shall have the meanings set forth below:
 

 
A.
“Compensation Committee” shall mean the compensation committee of UBI.
           
B.
“Net Income” shall mean the net income of UBI (as applicable) as determined by
the certified public accounting firm retained by UBI to audit its books and
records for the applicable Plan Year, provided that the Compensation Committee
may in its discretion make any adjustments it deems appropriate to reflect
extraordinary events that may otherwise result in distortions of Net Income as
intended for purposes of this Plan.
           
C.
“Plan Year” shall mean the calendar year, beginning with calendar year 2009.
             D.   " Return On Equity” and “UBI ROE” shall mean UBI’s Net Income
after income taxes, divided by average equity capital, all as determined by the
certified public accountants retained by UBI to perform its audit for the
applicable Plan Year, provided that the Compensation Committee may in its
discretion make any adjustments it deems appropriate to reflect extraordinary
events that may otherwise result in distortions of UBI ROE as intended for
purposes of this Plan.            
E.
“SEO” shall mean each senior executive officer, which shall include only the
principal executive officer of UBI, the principal financial officer of UBI, and
each of the other three (3) most highly compensated executive officers of UBI  

 
 
 

--------------------------------------------------------------------------------

 

 
 
and its controlled group, as determined according to the requirements in Item
402 of Regulation S-K under the federal securities laws by reference to total
compensation for the last completed fiscal year, without regard to whether the
compensation is includible in gross income.  Until the compensation data for the
current fiscal year are available, UBI shall make its best efforts to identify
the three most highly compensated executive officers for the current fiscal
year. “Executive officer” has the same meaning as defined in Rule 3b-7 of the
Securities Exchange Act of 1934.  “Controlled group” has the same meaning as
defined in Section 414(b) and (c) of the Internal Revenue Code, but only taking
into account parent-subsidiary relationships.
 

 
III.  General Description.
 
Compensation awards will be based on UBI Return on Equity and Net Income
adjusted annually by the Compensation Committee, with approval of the Boards of
Directors.
 
The Plan protects the interest of shareholders by requiring the attainment of
specified levels of Net Income and Return on Equity by UBI, thus aligning the
interests of shareholders and Participants in the Plan.
 
The Plan is evidence of UBI’s commitment to the philosophy that a portion of the
total compensation of its Management Committee employees should be awarded on an
incentive basis which recognizes the contributions of key individual employees
to the success of UBI.  The Plan is UBI’s method of providing that incentive
compensation on an equitable basis.
 
IV.  Administration.
 
The Compensation Committee has the responsibility to interpret, administer, and
amend the Plan. The determination of the Compensation Committee with respect to
the construction, interpretation and administration of the Plan shall be final
and binding on all parties, subject to the provisions of the Claims and Claims
Review Procedure set forth in paragraph X, below.
 
V.  Plan Participants.
 
Participants in the Plan shall be only those employees of UBI, UB&T and UB&T-W
who are duly appointed members of the Management Committee and other designated
key employees for all or a portion of any Plan Year.
 
Employees who become members of the Management Committee and other key employees
designated to participate in the Plan during a Plan Year may become Participants
in the Plan on such terms and conditions as may be approved in the discretion of
the Compensation Committee.
 
VI.  Determination of Incentive Compensation.
 
Prior to the beginning of each Plan Year (or prior to February 1, 2009 for the
first Plan Year), the Compensation Committee, with approval of the Boards of
Directors, shall establish the following standards for the Plan for the
forthcoming Plan Year:
 
 
 

--------------------------------------------------------------------------------

 

 
A.
The UBI ROE and Net Income targets.  The UBI ROE and Net Income targets for the
Plan Year shall be adjusted annually.
         

 
B.
Participants will be assigned to one of four groups to determine targeted levels
of payouts.  The Participant list and assigned group shall be reviewed and
adjusted annually.
           
C.
Attached and incorporated Exhibit A sets forth the percentage of each
Participant’s base compensation which will be paid as incentive compensation in
accordance with the percentage of the applicable target achieved by the
Participant for the Plan Year.  Exhibit A shall be reviewed and adjusted
annually.
 

 
VII.  Payment of Incentive Compensation.
 
After the end of the Plan Year, the Compensation Committee shall determine and
certify whether the UBI ROE and Net Income targets have been met and the amount
of incentive compensation due to each Participant.  Such amounts shall be paid
to the Participants as soon as reasonably possible after the end of the
applicable Plan Year and completion of the necessary accounting required to
accurately make such determinations, but in any event no later than the March 15
following the end of the applicable Plan Year.
 
Notwithstanding the preceding, during the period in which any obligation arising
from financial assistance to UBI provided under the Economic Stabilization Act
of 2008, as amended by the American Recovery and Reinvestment Act of 2009,
(collectively the “Acts”) remains outstanding, the most highly compensated
employee, as defined under the Acts and related regulations, shall neither
accrue nor be paid any incentive payment pursuant to this Plan to the extent
prohibited by the Acts.
 
VIII.  Partial Payments of Incentive Awards.
 
Partial payment of incentive awards will be made under the following
circumstances:
 

 
A.
New Participants – if an individual becomes a Participant during the Plan Year,
his or her participation in the Plan for that Plan Year shall be as determined
on a prorata basis in the discretion of the Compensation Committee acting in
accordance with the provisions of paragraph VI above.
           
B.
Retirement/Disability – in the event a Participant’s employment is terminated by
retirement or disability, the Participant’s incentive compensation will be based
on a prorata portion of the Plan Year during which the Participant actually
provided his or her personal services.
 

 
 
 

--------------------------------------------------------------------------------

 

         
C.
Death – if a Participant dies during the Plan Year, the Participant’s incentive
compensation will be based on a prorata portion of the Plan Year during which
the Participant actually provided his or her personal services.  Any unpaid
incentive compensation shall be paid to the Participant’s designated
beneficiary, or to his or her estate.
           
D.
Termination for Other Causes – in the event a Participant’s employment is
terminated during a Plan Year for any reason other than retirement, disability
or death, the Participant shall forfeit all unpaid incentive compensation.
 

 
IX.  Recovery of Incentive Compensation
 
If the UBI ROE or Net Income determined for a Plan Year is later proven to be
materially inaccurate, each Participant who received excess incentive
compensation shall return the excess incentive compensation to UBI, UB&T or
UB&T-W, as the case may be.  Excess incentive compensation is the amount by
which the incentive compensation paid to the Participant under this Plan exceeds
the amount that would have been paid based on an accurate determination of UBI
ROE and Net Income.
 
X.  Claims and Claims Review Procedure.
 
If any claim for incentive compensation under this Plan is denied in whole or in
part, the Compensation Committee shall as soon as administratively feasible
furnish the claimant with a written notice which:
 

 
A.
Sets forth the reason for the denial; and
           
B.
Explains the claim review procedure set forth herein.
 

 
Failure by the Compensation Committee to respond to a claim within a reasonable
period of time shall be deemed a denial.  Within sixty (60) days after denial of
any claim for incentive compensation under this Plan, the claimant may make a
written request for a review of the denial.
 
Any claimant seeking review is entitled to examine all pertinent documents, and
to submit issues and comments in writing.  The Compensation Committee shall
render a decision on review of a claim not later than ninety (90) days after
receipt of a request for review.  The decision of the Compensation Committee on
review shall be in writing and shall state the reason for the decision.
 
A claimant must first exhaust these administrative procedures before pursuing
any claim for benefits under this Plan in any other venue.
 
XI.  Amendments or Termination.
 
The Compensation Committee may modify, amend or terminate this Plan at any time,
provided that no such modification, amendment or termination shall adversely
affect a Participant’s right to incentive compensation for the then current Plan
Year, except to the extent required by law or to the extent the Compensation
Committee determines that a modification is needed to ensure
 
 
 

--------------------------------------------------------------------------------

 
that the Plan does not encourage SEOs to take unnecessary or excessive risks
that threaten the value of UBI or any of its controlled group members.
 
XII.  Miscellaneous Provisions.
 

 
A.
A Participant’s rights and interests under the Plan may not be assigned, pledged
or transferred in any manner.
           
B.
No Participant or other person shall have any claim or right to be granted
incentive compensation under this Plan.  Neither this Plan nor any action taken
hereunder shall be construed as giving any Participant or employee of UBI, UB&T
or UB&T-W any right to be retained as an employee.
           
C.
UBI, UB&T and UB&T-W, as applicable, shall have the right to deduct any taxes
required by law to be withheld from all incentive compensation paid in
accordance with this Plan.
 

 
 
XIII.  Governing Law.
 
This Plan and all the determinations made and actions taken pursuant hereto
shall be governed by and interpreted under the laws of the state of Michigan,
except as otherwise specifically provided by the terms of the Plan.
 
IN WITNESS WHEREOF, this Plan has been executed by the undersigned duly
authorized corporate officers by authority duly vested in them by appropriate
action of the applicable Board of Directors, this 15th day of September, 2009.
 
 

 
United Bancorp, Inc.
         
By:
  /s/ Robert K. Chapman    
Robert Chapman, Chairman and Chief Executive Officer
         
United Bank & Trust
         
By:
  /s/ Joseph R. Williams    
Joseph R. Williams, President and Chief Executive Officer
         
United Bank & Trust- Washtenaw
         
By:
  /s/ Todd C. Clark    
Todd C. Clark, President and Chief Executive Officer



 
 
 

--------------------------------------------------------------------------------

 


 